                                                                      FILED
Case 5:18-cv-05215-TLB Document 1   Filed 11/01/18 Page 1 of 3 PageID #: 1
                                                                US DISTRICT COURT
                                                                WESTERN DISTRICT
                                                                  OF ARKANSAS
                                                                   Nov 1, 2018
                                                               OFFICE OF THE CLERK




                                    18-5215
Case 5:18-cv-05215-TLB Document 1   Filed 11/01/18 Page 2 of 3 PageID #: 2
Case 5:18-cv-05215-TLB Document 1   Filed 11/01/18 Page 3 of 3 PageID #: 3
